internal_revenue_service number info release date index number date kekekkeeekrkekreeeereer krekekeekekekekreereereeerrerereerereerer kekkkeeekrekreeerereeerererereee krekkkeekre kekkkeeekeekreekeereeere dear mr kkkekeke this letter responds to your inquiry dated date concerning the filing_requirements of organizations that claim exempt status your inquiry concerns an organization that claims exemption under sec_501 c of the internal_revenue_code the code but has not filed a form_1024 the organization filed a form_990 information_return the internal_revenue_service irs responded by requesting the organization confirm its exempt status file the form_1024 or file a form_1120 or form_1041 as appropriate you question the irs’s response an organization that believes it is described in sec_501 of the code but has not sought recognition of exemption from the irs must file the form_990 annually as provided under sec_6033 however neither sec_6033 of the code nor the implementing regulations requires the irs to accept such filing currently the irs does not accept returns filed by organizations that have not filed the form_1024 or the form_1023 in the case of organizations claiming they are charitable organizations any questions on this matter may be directed to identification_number niaeiiaiaaa at arrrrr ea sincerely joseph j urban acting chief projects branch exempt_organizations
